Citation Nr: 1450937	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  06-23 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to an initial disability rating greater than 20 percent for left shoulder impingement.

3.  Entitlement to an effective date earlier than March 29, 2011, for the grant of service connection for left shoulder impingement.
  

REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from November 1969 to November 1989. 

The TDIU issue comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The initial rating and earlier effective date issues for a left shoulder impingement disorder come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the same RO.  The Veteran expressed disagreement with the initial rating and effective assigned in the May 2012 rating decision for the grant of service connection for left shoulder impingement.  The Veteran ultimately appealed this issue to the Board.  
  
In July 2010, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's electronic VBMS folder.   

The Board remanded the case for further development in September 2010.  The case was subsequently returned to the Board for appellate review, and in January 2012, the Board denied the TDIU issue on appeal.  The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 Order, the Court vacated and remanded the case for proceedings consistent with a Joint Motion for Remand (Joint Motion).  

Upon return from the Court, the Board remanded the TDIU issue on appeal for further development in January 2014.  In the same January 2014 decision, the Board granted increased ratings for the Veteran's service-connected posttraumatic stress disorder (PTSD).  The issue of entitlement to an increased evaluation for PTSD is no longer on appeal before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, with regard to the initial rating and earlier effective date issues for left shoulder impingement, the Veteran did not present testimony on these issues during the July 2010 hearing before the Board.  In a February 2014 VA Form 9 (substantive appeal), the Veteran requested a videoconference hearing on these issues before a Veterans Law Judge.  There is no indication in the record that the AOJ followed up by scheduling the Veteran for a hearing.  Nor is there any indication in the record the Veteran withdrew his hearing request.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required to schedule him for a hearing on these issues.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2014).

Second, the Board previously remanded this issue of entitlement to TDIU in January 2014 for further development.  The requested development included affording the Veteran a VA social and industrial survey; securing a VA opinion from an appropriate clinician(s) address the combined effects of the Veteran's service-connected disabilities; and readjudicating the issue in a Supplemental Statement of the Case (SSOC), if the claim remained denied.   

The AOJ partially complied with the Board's remand request by securing a VA social and industrial survey dated in May 2014.  However, there is no indication in the electronic VBMS folder that the AOJ secured a VA opinion on the TDIU issue or readjudicated the matter in a SSOC.  There is also no indication in the Veterans Appeals Control and Locator System (VACOLS) that the TDIU issue was readjudicated by the AOJ in a SSOC.

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, substantial compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   Therefore, in light of Stegall, supra, the appeal is once again remanded to the AOJ to ensure compliance with the Board's previous January 2014 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  For the TDIU issue on appeal, the AOJ is directed to comply with the Board's previous January 2014 remand instructions, if it has not done so already.  

Specifically, as directed in the prior remand, the AOJ must: (A) secure a VA medical opinion on the TDIU issue; and (B) readjudicate the TDIU issue in a SSOC (if the benefit sought is not granted).

2.  For the initial rating and earlier effective date issues on appeal for left shoulder impingement, the AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing in accordance with his February 2014 request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



